Exhibit 10.7

EXECUTION VERSION




AMENDMENT NO. 1
TO
TRANSUNION STOCK OPTION AGREEMENT




This Amendment to TransUnion Stock Option Agreement (this “Amendment”) is
entered into as of January 1, 2016, by TransUnion (successor to TransUnion
Holding Company, Inc.), a Delaware corporation (“Parent”), and constitutes an
amendment to the Stock Option Agreements (the “Agreements”) governing grants of
options under the TransUnion Holding Company, Inc. 2012 Management Equity Plan
(as amended from time to time, the “Plan”). All capitalized terms used herein
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreements.
WHEREAS, Section 5.9 of the Agreements permits Parent to amend the Agreements
without Participant approval if the amendment does not adversely affect the
Option in any way;
WHEREAS, Parent desires to amend the Agreements as set forth in this Amendment
to provide for the continuation of Performance Vesting Options in the event of a
Participant’s Termination of Service due to death or Disability; and
WHEREAS, the Committee has approved the amendment to the Agreements set forth
herein in accordance with the terms of the Plan and the Agreements.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree and hereby amend the Agreements as
follows:
1.Section 3.3(a). Section 3.3(a) of the Agreement is hereby amended and restated
to read in its entirety as follows:
(a) Death or Disability. On Participant’s Termination of Service due to death or
Disability, (i) the Service Vesting Options will vest and become fully
exercisable, (ii) the Performance Vesting Options will remain outstanding and
will vest and become fully exercisable to the extent, if any, that the
Performance Condition is satisfied in accordance with the terms of Section 3.2;
and (iii) the Service Condition applicable to the Performance Vesting Options
will be deemed to have been satisfied.
2.Section 3.5(b). Section 3.5(b) of the Agreement is hereby amended and restated
to read in its entirety as follows:
(b) (i) for the Service Vesting Options that vest and become fully exercisable
as a result of Participant’s Termination of Service due to death or Disability
as provided in Section 3.3(a), the first anniversary of Participant’s
Termination of Service, and (ii) for Performance Vesting Options that vest and
become fully exercisable following Participant’s Termination of Service due to
death or Disability as provided in Section 3.3(a), the first anniversary of the
date on which the Performance Condition is satisfied;


3.No Further Effect. Except as expressly set forth in this Amendment, this
Amendment does not, by implication or otherwise, alter, modify, amend or in any
way affect any




--------------------------------------------------------------------------------

Exhibit 10.7

of the terms, conditions, obligations, covenants or agreements contained in the
Agreements.
4.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts entered into and
performed entirely within such State and regardless of the law that might be
applied under principles of conflicts of laws.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
TRANSUNION
By:
/s/ MICHAEL J. FORDE
 
Name: Michael J. Forde
 
Title:Vice President - Legal & Regulatory and Assistant Secretary













    




